[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________                   FILED
                                                      U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                            No. 04-15586                    August 22, 2005
                        Non-Argument Calendar            THOMAS K. KAHN
                      ________________________                 CLERK

                  D. C. Docket No. 02-02077-CV-B-NE

LULA T. BECKWITH,


                                                         Plaintiff-Appellant,

                                 versus

BELLSOUTH TELECOMMUNICATIONS INC.,
and KEMPER NATIONAL SERVICES,


                                                      Defendants-Appellees.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Alabama
                     _________________________
                           (August 22, 2005)


Before ANDERSON, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:
         Lula Beckwith, a 54-year old African American female, pro se appeals the

dismissal of her complaint of discrimination in violation of Title VII of the Civil

Rights Act of 1964, the Americans with Disabilities Act, the Family and Medical

Leave Act, and the Employee Retirement Income Security Act. The district court

dismissed Beckwith’s complaint with prejudice as a sanction for not complying

with its orders. Although the district court properly exercised its discretion by

requiring Beckwith to provide a more definite statement of her complaint and by

refusing to clarify a verbal order in writing, we conclude that the district court

abused its discretion when it dismissed Beckwith’s complaint with prejudice

without a finding of bad faith or wilfulness and that a lesser sanction would not

suffice. We, therefore, affirm in part, reverse in part, and remand to the district

court.

                                I. BACKGROUND

         On August 26, 2002, Beckwith filed her fourth complaint of various forms

of discrimination against BellSouth Telecommunications Inc. and Kemper

National Services. Kemper and BellSouth moved to dismiss the complaint based

on res judicata. Because Kemper and BellSouth submitted evidence outside the

pleadings, the district court informed Beckwith that it would consider the motion

as one for summary judgment.

                                          2
      On September 22, 2003, the district court dismissed with prejudice some of

Beckwith’s claims, and, in a separate order, the district court directed Beckwith to

file an amended complaint that complied with Rules 8(a), 8(e)(1), 10(b), and 11(b)

of the Federal Rules of Civil Procedure. The court included the text of the rules in

the order. The court specifically instructed that “each count in the amended

complaint should contain no more than one discrete claim for relief against one

defendant. The amended complaint must also contain allegations of fact that

support each discrete claim. Failure to comply with this order may result in this

action being dismissed.” On October 17, 2003, Beckwith filed an amended

complaint. The amended complaint contained allegations similar to Beckwith’s

original complaint. Kemper and BellSouth then moved the court to require

Beckwith again to file a more definite statement under Federal Rule of Civil

Procedure 12(e).

      The district court orally granted the motion for a more definite statement at

a scheduling conference held on November 17, 2003. Although there is no

transcript of the conference, the district court stated, in its order of dismissal, that,

at the conference, “[t]he court discussed with plaintiff the court’s September 22,

2003, Order and the problems with plaintiff’s Amended Complaint. The court

informed plaintiff that her Complaint did not comply with the Federal Rules of

                                            3
Civil Procedure and discussed with the plaintiff the requirements of a valid

Complaint.” The district court allowed Beckwith a month to file a second

amended complaint.

      On December 19, 2003, Beckwith filed a second amended complaint. The

second amended complaint contained a “Statement of Facts” that was similar to

the facts in her two earlier complaints. Beckwith began with an explanation of her

employment history and then alleged that she was discriminated against when she

was terminated and denied benefits by BellSouth and Kemper. She also

complained that she was discriminated against in the denial of short and long term

disability benefits by Kemper and BellSouth. Beckwith alleged violations of “42

U.S.C. section 2000,” Title VII, the FMLA, the ADA, and ERISA.

      On January 8, 2004, Kemper and BellSouth moved to dismiss the second

amended complaint. On August 27, 2004, the district court dismissed the

complaint with prejudice. The court noted that “[n]one of the documents filed by

plaintiff have come close to advising defendants what acts or conduct of

defendants form the basis of plaintiff’s claims.” The court stated that it gave

“plaintiff several opportunities to correct the deficiencies in her Complaint,” but

that “Plaintiff has been unable or unwilling to file a Complaint that could be read

to require an Answer from defendants.” Beckwith now appeals.

                                          4
                                 II. DISCUSSION

      Beckwith makes three arguments on appeal. She first contends that the

district court erred when it granted the motion by Kemper and BellSouth for a

more definite statement. Beckwith next argues that the district court erred when it

did not respond to her motion for a written order to clarify its verbal order at the

Scheduling Conference. Finally, Beckwith argues that the district court abused its

discretion when it dismissed her complaint with prejudice as a sanction. We

address each argument in turn.

                      A. Motion for More Definite Statement

      Federal Rule of Civil Procedure 8(a)(2) requires that a pleading contain a

“short and plain statement of the claim” that shows that the pleader is entitled to

relief. Fed. R. Civ. P. 8(a)(2). Federal Rule of Civil Procedure 10(b) requires that

the allegations of a claim “shall be made in numbered paragraphs, the contents of

each of which shall be limited as far as practicable to a statement of a single set of

circumstances . . . [and] [e]ach claim found upon a separate transaction or

occurrence . . . shall be stated in a separate count.” Fed. R. Civ. P. 10(b).

Although we construe them liberally, pro se complaints also must comply with the

procedural rules that govern pleadings. See McNeil v. United States, 508 U.S.
106, 113, 113 S. Ct. 1980, 1984 (1993).

                                           5
      The failure to identify claims with sufficient clarity to enable the defendant

to frame a responsive pleading constitutes a “shotgun pleading.” Byrne v. Nezhat,

261 F.3d 1075, 1129-30 (11th Cir. 2001). We have explained that, because

“shotgun” pleadings present an unfair burden on a defendant, the plaintiff should

be required to provide a more definite statement of his complaint:

      [I]t is virtually impossible to know which allegations of fact are
      intended to support which claim(s) for relief. Under the Federal
      Rules of Civil Procedure, a defendant faced with a [shotgun]
      complaint . . . is not expected to frame a responsive pleading. Rather,
      the defendant is expected to move the court, pursuant to Rule 12(e),
      to require the plaintiff to file a more definite statement. Where . . .
      the plaintiff asserts multiple claims for relief, a more definite
      statement, if properly drawn, will present each claim for relief in a
      separate count, as required by Rule 10(b), and with such clarity and
      precision that the defendant will be able to discern what the plaintiff
      is claiming and to frame a responsive pleading. Moreover, with the
      shotgun pleading out of the way, the trial judge will be relieved of
      “the cumbersome task of sifting through myriad claims, many of
      which [may be] foreclosed by [various] defenses.” Fullman v.
      Graddick, 739 F.2d 553, 557 (11th Cir. 1984). Experience teaches
      that, unless cases are pled clearly and precisely, issues are not joined,
      discovery is not controlled, the trial court’s docket becomes
      unmanageable, the litigants suffer, and society loses confidence in the
      court’s ability to administer justice.

Anderson v. Dist. Bd. of Trs. of Cent. Fla. Cmty. Coll., 77 F.3d 364, 366-67 (11th

Cir. 1996) (footnote omitted).

      Beckwith’s complaints were essentially “shotgun” pleadings. Only a few of

her claims were specific as to any defendant, and the relevant facts were not

                                          6
segregated to each of their respective claims. It is virtually impossible to ascertain

what factual allegations correspond with each claim and which claim is directed at

which defendant. We do not require the district court, or the defendants, to “sift

through the facts presented and decide for [itself] which were material to the

particular cause of action asserted.” Strategic Income Fund, L.L.C. v. Spear,

Leeds & Kellogg Corp., 305 F.3d 1293, 1296 n.9 (11th Cir. 2002) (citations

omitted). The district court did not abuse its discretion when it ordered Beckwith

to file a more definite statement; that order followed exactly the advice of this

Court. See Anderson, 77 F.3d at 366-67.

                             B. Motion for Clarification

      Beckwith next argues that the district court erred when it did not respond to

her motion for the court to issue a written order to clarify its verbal order given at

the scheduling conference. We review this claim for abuse of discretion. See

Brown v. Thompson, 430 F.2d 1214, 1216 (5th Cir. 1970). The district court did

not abuse its discretion when it failed to issue another written order. The district

court had already explained to Beckwith the relevant rules of civil procedure to in

its September 22, 2003, order.

                              C. Dismissal as Sanction

      On a motion by the defendant, a district court may dismiss a complaint for

                                           7
failure to prosecute or to obey a court order or federal rule. Fed. R. Civ. P. 41(b).

The power to dismiss is an inherent aspect of the authority of the court to enforce

its orders and insure prompt disposition of lawsuits. See Link v. Wabash R.R.

Co., 370 U.S. 626, 630-31, 82 S. Ct. 1386, 1388-89 (1962); Jones v. Graham, 709
F.2d 1457, 1458 (11th Cir. 1983). Because dismissal with prejudice is a drastic

sanction, a district court may impose it only as a last resort, when: (1) the failure to

comply with a court order is a result of willfulness or bad faith, see BankAtlantic

v. Blythe Eastman Paine Webber, Inc., 12 F.3d 1045, 1049 (11th Cir. 1994), and

(2) the district court specifically finds that lesser sanctions will not suffice, see

Gratton v. Great Am. Communications, 178 F.3d 1373, 1375 (11th Cir. 1999).

“The task of the reviewing court is to determine whether the trial court, in

exercising its authority to dismiss, abused its discretion.” Goforth v. Owens, 766
F.2d 1533, 1535 (11th Cir. 1985).

      Although we agree that Beckwith did not comply with the orders of the

district court, and the record shows that the district court has been patient with

Beckwith, we cannot affirm the dismissal of Beckwith’s complaint with prejudice.

The district court made neither a finding of wilfulness or bad faith nor a finding

that a lesser sanction would not suffice. See Gratton, 178 F.3d at 1375. We

cannot say that Beckwith’s failure to comply with the orders of the district court

                                            8
was a result of bad faith or wilfulness. The record shows that Beckwith twice

amended her complaint in response to the orders of the district court, although her

amendments were still deficient.

      We also do not conclude that the defendants must answer the second

amended complaint, nor that the district court may not dismiss the complaint. The

second amended complaint is a “shotgun” pleading, and the district court is

empowered to remedy this sort of abusive pleading. As to the most severe

sanction, the district court may dismiss the complaint with prejudice only if it

finds that Beckwith’s failure to comply is willful or in bad faith and that lesser

sanctions will not suffice. Because the district court did not make those findings,

it abused its discretion when it dismissed the complaint with prejudice.

                                III. CONCLUSION

      For the foregoing reasons, the judgment of the district court is

AFFIRMED IN PART, REVERSED IN PART, and REMANDED.




                                          9